DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 05/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Claims 6, 9, and 17-20 are cancelled in Examiner’s amendment. Therefore, the rejection of claims 17-20 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mattew S. Rudd (Reg. No. 67,152) on 7/20/2022.
	In the examiner’s amendment, claims 6, 9, and 17-20 are cancelled. Claims 1, 8, and 15 are amended as following. 
(Currently Amended) A welding training system, comprising:
a display screen configured to display a simulated rendering; and
control circuitry configured to:
determine whether the simulated rendering includes a simulated arc,
determine a threshold based on a sensitivity setting,
in response to determining the simulated rendering includes the simulated arc, determine whether a simulated brightness of the simulated arc is greater than [[a]] the threshold,
in response to determining the simulated brightness of the simulated arc is greater than the threshold, 
determine a visual effect to apply to the simulated rendering based on a shade setting or a helmet model setting, 
determine a size or location of a portion of the simulated rendering to which the visual effect will be applied based on a realism setting or a difficulty setting, and
apply the visual effect to at least [[a]] the portion of the simulated rendering. 

(Previously Presented) The system of claim 1, wherein the visual effect comprises a filter effect.

(Previously Presented) The system of claim 2, wherein the filter effect reduces the simulated brightness of at least a portion of the simulated rendering.

(Previously Presented) The system of claim 2, wherein the control circuitry is configured to:
determine whether the filter effect should simulate a uniform spectral transmissivity or a non-uniform spectral transmissivity based on a difficulty setting or a realism setting, and
apply the filter effect according to the determination. 

(Original) The system of claim 1, wherein the portion comprises at least one of a background, a foreground, an entirety, a weld area, a welding arc, or a weld pool of the simulated rendering. 

(Cancelled)   

(Previously Presented) The system of claim 1, wherein the visual effect simulates a darkening effect of an auto-darkening welding helmet.  

(Currently Amended) The system of claim 1, wherein the control circuitry is further configured to determine the visual effect based on [[a]] the simulation realism setting.

(Cancelled) 

(Previously Presented) The system of claim 3, wherein the control circuitry is further configured to determine a degree to which to reduce the simulated brightness based on the shade setting, and apply the filter effect according to the determination.  

(Previously Presented) The system of claim 1, wherein, in response to determining the simulated rendering does not include the simulated arc, the control circuitry is further configured to apply the visual effect in response to determining that a time since the simulated rendering last included the simulated arc is less than a delay setting. 

(Previously Presented) The system of claim 1, wherein the control circuitry is configured to determine the visual effect to apply to the simulated rendering based on the helmet model setting, the helmet model setting comprises a type of welding helmet, the visual effect comprises a filter effect, and the filter effect is based on a spectral transmissivity curve of the type of welding helmet. 

(Original) The system of claim 1, wherein the control circuitry is further configured to determine the visual effect based on one or more weld settings. 

(Original) The system of claim 13, wherein the one or more weld settings comprise one or more of a voltage, a current, a gas type, a wire feed speed, a workpiece material type, or a filler type. 

(Currently Amended) The system of claim 1, wherein the control circuitry is further configured to determine the visual effect based on [[a]] the simulation difficulty setting. 

(Previously Presented) The system of claim 1, further comprising a simulated welding helmet having the display screen, control circuitry, and a camera configured to capture images of a surrounding environment, the control circuitry being further configured to:
receive the images from the camera;
detect one or more weld settings of the welding training system; and
generate the simulated rendering based on the images and the one or more weld settings.

(Cancelled) 







(Cancelled) 





(Cancelled) 

(Cancelled) 



Allowable Subject Matter
Claims 1-5, 7-8, and 10-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“determine a threshold based on a sensitivity setting,
in response to determining the simulated rendering includes the simulated arc, determine whether a simulated brightness of the simulated arc is greater than the threshold,
in response to determining the simulated brightness of the simulated arc is greater than the threshold, 
determine a visual effect to apply to the simulated rendering based on a shade setting or a helmet model setting, 
determine a size or location of a portion of the simulated rendering to which the visual effect will be applied based on a realism setting or a difficulty setting”.

Claims 2-5, 7-8, and 10-16 are allowed due to dependency of claim 1.

Closest Reference Found
 	Closest prior art made of record regards the Examiner’s 103 rejection include Hsu (US 20160260261 A1, hereafter ‘261) in view of Meess (US 20180130376 A1), in view of DeKeuster (US 20160022496 A1), and further in view of Hsu (US 20160267806 A1, hereafter ‘806) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616